E. J. Wunsch Assistant Secretary and Associate General Counsel The Procter & Gamble Company 299 East Sixth Street Cincinnati, OH 45202-3315 (513) 983-4370 phone (513) 983-2611 fax wunsch.ej@pg.com January 19, 2010 Via EDGAR Era Anagnosti Staff Attorney U.S. Securities & Exchange Commission Washington, D.C. 20549-7010 Re:The Procter & Gamble Company Definitive Proxy Statement on Schedule 14A Filed on August 28, 2009 File No. 001-00434 Dear Ms. Anagnosti: This letter responds to the comments on The Procter & Gamble Company (the “Company”) definitive proxy statement provided by the staff (“Staff”) of the Securities & Exchange Commission (the “Commission”) in your letter to the Company dated December 9, 2009.We have repeated your comments below in italics and have included our responses to each, as well as any additional disclosures that we propose to make in our future filings. STAR Annual Bonus, page 25 1. You disclose that the STAR targets are set by the compensation committee based on target bonuses for similar positions at Peer Group companies.Please confirm whether the increase in the STAR target for Mr. Lafley, Ms. Arnold and Mr. McDonald resulted solely because of your benchmarking analysis.Otherwise, in future filings please disclose the factors considered by the compensation committee (in addition to its market analysis), and how these factors influenced the compensation committee's decision to increase the STAR targets.Please show us in your supplemental response what your revisions will look like. Response:We acknowledge the Staff’s comment and, to the extent applicable, will modify future disclosures to clarify how the
